Case 6:18-cv-00575-WWB-EJK Document 59 Filed 01/28/20 Page 1 of 2 PagelD 357

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
Case No.: 6:18-cv-575-ORL-37-TBS

LARRY RUMBOUGH,

Plaintiff,
Vv.
BRIGHT HOUSE NETWORKS, LLC,
CHARTER COMMUNICATIONS, INC.,
SPECTRUM; CREDIT PROTECTION

ASSOCIATION, L.P. DOE; AND JOHN
DOE.

Defendants.

 

JOINT NOTICE OF PENDING SETTLEMENT ON COUNT II OF THE THIRD
AMENDED COMPLAINT

Plaintiff, Larry Rumbough (“Plaintiff”) and Defendants, Bright House Networks, LLC,
Charter Communications Inc, Spectrum, Doe; and J ohn Doe, (Defendants) pursuant to Local Rule
3.08, hereby gives notice that Plaintiff and Defendant, (collectively “Parties”) have reached an
agreement for settlement as to Count II of the Third Amended Complaint brought under the
Telephone Consumer Protection Act and are in the process of finalizing settlement documents.
Also, as part of the agreement, Defendant has filed a Notice of No-Opposition to the Plaintiff's
Motion to Remand the remaining count brought under the Florida Consumer Collection Practices
Act.

Dated: January 28, 2020
Case 6:18-cv-00575-WWB-EJK Document 59 Filed 01/28/20 Page 2 of 2 PagelD 358

Larry Rumbough For Defendant, Charter Communications

Punbrighe_ /s Sangeeta Spengler

Larry Rumbough Sangeeta Spengler
Golden Scaz Gagain, PLLC
201 North Armenia Avenue
Tampa, FL 33609
Direct Dial: (813) 251-3688
Facsimile: (813) 251-3675
E-Mail: spspengler@gsgfirm.com

CERTIFICATE OF SERVICE

| HEREBY CERTIFY that on this 28 day of January 2020, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF. I also certify that the foregoing document
is being served this day on all parties either via transmission of Notices of Electronic Filing
generated by CM/ECF or in some other authorized manner for those counsel or parties who are
not authorized to receive electronically Notices of Electronic Filing.

/s Sangeeta Spengler
Sangeeta Spengler
Golden Scaz Gagain, PLLC
201 North Armenia Avenue
Tampa, FL 33609
Direct Dial: (813) 251-3688
Facsimile: (813) 251-3675

E-Mail: spspengler@gsgfirm.com
